Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (WO2016136868A1 with US-20180027844-A1 relied upon as English language equivalent), in view of Yashimoto (US-20160015075-A1) and Nish (“Water vs Sports Drinks: What’s Best for our Bodies”) with evidence from the instant specification.
Regarding claims 1 and 3, Yasui teaches producing a beverage comprising potassium with the attributes of an absorbance at a wavelength of 660 nm of 0.06 or less and a ΔE (color 
Yasui does not teach the potassium content, vanillin/ethyl vanillin/maltol/ethyl maltol concentrations, pH, or sweetener use in the beverage.
Yasui teaches that the beverage can be used to rehydrate during sports (a.k.a. a sports drink).  Nish teaches most sports drinks having 6.3 – 38.0 mg/100mL (15 – 90 mg potassium per 8 ounces) [pg 2, “Benefits of Sports Drinks”].  It would have been obvious to add the potassium concentration of Nish to the beverage of Yasui as it is known to add the potassium content of Nish to a sports drink.
 Yasui teaches concentrations of vanillin (5 – 10,000 parts per billion (ppb)), maltol (500 – 50,000 ppb), and ethyl maltol (50 – 30,000 ppb) [Table 3].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I).
Yasui does not teach the claimed pH, instead teaching a pH of 3.6 [0055].  Yoshimoto teaches that, if the pH is too high or too low, it can affect such properties as the mouthfeel of the beverage [0035].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the pH of Yasui to obtain a desired mouthfeel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yasui does not teach the lack of a high-intensity sweetener in a beverage.  However, Yasui teaches the use of other sweeteners is optional [0028].  It would have been obvious to a person having ordinary skill in the art to add or not add a sweetener based upon personal taste.
Regarding claim 2, Yasui teaches a beverage with Brix 6.0 [0055].  The instant specification defines a unit of “degree of sweetness” as 1g sucrose in 100g solution [0025].  This is the same definition as Brix.  Therefore, the Brix 6.0 of Yasui falls within the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 – 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of copending Application No. 16/650,098 (reference application) in view of Yasui.  Although the claims are not identical, they are not patentably distinct from each other because both claim a beverage with an absorbance at a wavelength of 660nm of 0.06 or less, a ΔE value of 3.5 or less relative to water, a pH of 4.0 – 7.0, the presence of one of vanillin (5 – 300 ppb), ethyl vanillin (5 – 300 ppb), maltol (5 – 17000 ppb), and ethyl maltol (5 – 20000).  The instant claims include a potassium content of 2 to 50 mg/100 ml, while the copending claims include a calcium content of 1 to 50 mg/100 ml.  Yasui teaches that calcium and potassium are interchangeable in beverages.  Therefore, it would have been obvious to have arrived at the instant claims based on the copending claims in view of Yasui as potassium and calcium were taught in the prior art to be interchangeable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791